OPINION.
Ivins :
The taxpayer has been misled by the fact that the units of Canadian and American currency are both designated as dollars, and that in normal times they both represent the same amount of gold, with a result that exchange is ordinarily at par. But during the war and for some time thereafter, Canadian currency was at a discount, and when the taxpayer paid to the Canadian Government $764.40 in Canadian money, he only reduced his assets to the extent of $670.13 in American money, if the payment to the Canadian Government had been in pounds sterling, in francs, or in yen, it would be perfectly obvious that the credit permissible against American taxes would be the value in United States dollars of the number of pounds, francs, or yen paid at the time of payment, and the same is equally true with respect to any other foreign currency, even though it happened to be designated “ dollar ” and have a par value identical with that of the United States dollar.